         Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 1 of 15



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE



Jay Redford

     v.                                   Civil No. 19-cv-1152-LM
                                          Opinion No. 2020 DNH 138
U.S. Department of Housing
and Urban Development, et al.



                                  O R D E R


     Jay Redford brings this action against the Department of

Housing and Urban Development (“HUD”) and its subcontractors for

injuries he sustained when he slipped and fell on an icy

driveway at a property owned by HUD.          He alleges HUD is liable

for negligence under the Federal Tort Claims Act (“FTCA”), 28

U.S.C. §§ 1346(b) and 2671 et seq.         The United States of

America, on behalf of HUD,1 moves to dismiss for lack of subject

matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1).                For

the following reasons, the government’s motion is granted.




     1 The United States of America is the proper party defendant
in an action based on negligence filed under the FTCA. Roman v.
Townsend, 224 F.3d 24, 27 (1st Cir.2000). A plaintiff may not
litigate a negligence claim directly against HUD. Sanchez
Pinero v. Dep't of Hous. & Urban Dev., 592 F. Supp. 2d 233, 236
(D.P.R. 2008).
      Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 2 of 15



                              BACKGROUND

    The following facts are taken from plaintiff’s complaint or

are otherwise undisputed.     In early 2017, HUD owned a single-

family house located at 66 Spruce Road in Bethlehem, New

Hampshire.   HUD had a contract with defendant BLM Companies, LLC

(“BLM”) pursuant to which BLM was responsible for maintaining

HUD’s property.   BLM subcontracted to defendant A-Son’s

Construction, Inc (“A-Son’s”) to remove snow and ice from the

driveway.    A-Son’s then subcontracted those duties to defendant

Bruce Clarke.

    On March 22, 2017, a potential buyer visited the HUD-owned

property and her car became stuck in snow.        The potential buyer

went to Redford’s home at 54 Spruce Road and asked for a shovel.

Redford lent her the shovel and accompanied her back to the HUD-

owned property with a bucket of sand.       Redford and the potential

buyer freed the vehicle from snow that had accumulated in the

driveway.    Redford then slipped and fell on ice while walking

down a snow-blown path on the side of the driveway.         He

sustained severe injuries to his leg.

    In August 2017, Redford submitted an Administrative Claim

for his injuries to HUD.    HUD denied his claim in September 2019

and Redford filed the current action in November 2019.           Redford

alleges that HUD is liable for negligence under the FTCA and

that the non-government defendants (BLM, A-Son’s, and Bruce

                                   2
      Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 3 of 15



Clarke) are liable for negligence under New Hampshire state law.

    The United States now moves to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(1) on the grounds that the Court

lacks subject matter jurisdiction because the United States did

not waive sovereign immunity for the negligence of government

contractors in the FTCA.



                            LEGAL STANDARD

  1. Standard for motion to dismiss under Rule 12(b)(1)

    Federal courts are courts of limited jurisdiction.           See

Fafel v. Dipaola, 399 F.3d 403, 410 (1st Cir. 2005).         Federal

district courts may exercise jurisdiction over civil actions

arising under federal law, see 28 U.S.C. § 1331 (“§ 1331”), and

over certain actions in which the parties are of diverse

citizenship and the amount in controversy exceeds $ 75,000, see

28 U.S.C. § 1332 (“§ 1332”).

    “It is a bedrock rule that a party seeking to invoke the

jurisdiction of a federal court must bear the burden of

demonstrating the existence of such jurisdiction.”         Gordo-

Gonzalez v. United States, 873 F.3d 32, 35 (1st Cir. 2017).

“The pleading standard for satisfying the factual predicates for

proving jurisdiction is the same as applies under Rule 12(b)(6)—

that is, the plaintiff must state a claim to relief that is

plausible on its face.”    Id. (internal quotation marks and

                                   3
      Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 4 of 15



brackets omitted).     A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   At the pleading stage, the court can grant a motion to

dismiss only when the facts in the plaintiff’s complaint “taken

at face value, fail to bring the case within the court's

subject-matter jurisdiction.”      Gordo-Gonzalez, 873 F.3d at 35.



  2. The Federal Torts Claim Act

     The United States, as a sovereign, is immune from suit

unless it has consented to be sued.       Skwira v. United States,

344 F.3d 64, 72 (1st Cir. 2003).       Absent a waiver of sovereign

immunity, “the federal courts lack subject matter jurisdiction

over torts against the United States.”       Wood v. United States,

290 F.3d 29, 35 (1st Cir. 2002).       In general, statutes waiving

sovereign immunity “should be strictly construed in favor of the

United States.”   Murphy v. United States, 45 F.3d 520, 522 (1st

Cir. 1995).

     “[T]he FTCA . . . waives the sovereign immunity of the

United States with respect to certain torts committed by federal

employees acting within the scope of their employment.”          Gordo-

Gonzalez, 873 F.3d at 35; see also 28 U.S.C. § 1346(b).          The

FTCA gives federal courts jurisdiction over those claims.

                                   4
      Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 5 of 15



However, the FTCA contains many exceptions to the governments’

waiver of sovereign immunity including an independent contractor

exception and a discretionary function exception.         See 28 U.S.C.

§ 2680 (a)-(n).    If any of these statutory exceptions applies,

the court lacks subject matter jurisdiction.        Gordo-Gonzalez,

873 F.3d at 35.    To survive a motion to dismiss, a complaint

must contain sufficient facts to demonstrate that the FTCA

applies and that none of the FTCA's “manifold exceptions” bar

the claims.   Id. at 35–36.    The independent contractor exception

and the discretionary function exception are particularly

relevant here.

    Under the independent contractor exception, “[t]he FTCA

expressly does not waive the government’s immunity for claims

arising from the acts or omissions of independent contractors.”

Carroll v. United States, 661 F.3d 87, 93 (1st Cir. 2011)

(emphasis in original); see also United States v. Orleans, 425

U.S. 807, 814 (1976).    “The key factor governing whether an

entity providing services to the United States is an independent

contractor is whether the contractor, rather than the

government, exercises day-to-day supervision and control of its

own activities.”    Carroll, 661 F.3d at 95.

    Under the discretionary function exception the United

States does not waive sovereign immunity for any tort that

arises from “the exercise or performance or the failure to

                                   5
         Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 6 of 15



exercise or perform a discretionary function or duty ... whether

or not the discretion involved be abused.”           See 28 U.S.C. §

2680(a).

     Because Redford’s claims fall under either the independent

contractor or the discretionary function exceptions, he has not

met his burden of demonstrating that the court has subject

matter jurisdiction.



                                 DISCUSSION

     1. Independent Contractor Exception

     Redford first alleges the United States is liable under the

FTCA because, under New Hampshire law, a landowner has a non-

delegable duty to maintain property in a reasonably safe

condition.2     Doc. nos. 29 at 17; 31 at 1.       However, “the FTCA

bars recovery for injury where the United States has delegated

its authority to an independent contractor notwithstanding

otherwise applicable state law that makes such responsibilities

nondelegable.”      Hall v. U.S., Gen. Servs. Admin., 825 F. Supp.



     2 The court observes that Redford’s complaint does not
allege any duty that HUD owed to him other than its duty as a
landowner. Compare Edison v. United States, 822 F.3d 510, 518
(9th Cir. 2016) (holding the independent contractor exception
did not bar prisoners’ claims against the government where
prisoners alleged the government was directly liable for failure
to take action in response to a fungal epidemic at the prison
and government had a separate and undelegated duty to protect
prisoners from harm from that fungus).

                                      6
      Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 7 of 15



427, 431 (D.N.H. 1993).    The fact that the United States

government holds title to property “does not in any way

undermine the [independent contractor] exception.”         Crippen v.

Nelson Realty, 572 F. Supp. 87, 88 (E.D.N.Y. 1983).         Thus, even

though HUD owned the property where Redford was injured, the

United States cannot be held liable as landowner if it delegated

its property maintenance duties to an independent contractor.

    Here, Redford appears to concede that BLM was an

independent contractor.    See doc. no. 31 at 4 (Redford refers to

BLM as an independent contractor).      Moreover, analysis of the

HUD-BLM contract establishes that BLM was an independent

contractor with full responsibility for the maintenance of 66

Spruce Road.   The HUD-BLM contract provides:

    The Contractor [BLM] shall maintain properties in
    Ready to Show Condition. The Contractor shall be
    liable for damages to all acquired properties due to
    failure to inspect or maintain property in ready to
    show condition or secure property or other act,
    neglect, failure, or misconduct of the Contractor, a
    Subcontractor, or any Management Official of any of
    the foregoing. The Contractor shall indemnify HUD for
    losses due to any act, neglect, failure, or misconduct
    of the Contractor, a Subcontractor, or any Management
    Official of any of the foregoing…

Doc. nos. 11-1 (Declaration of Michael Curry) at ¶¶ 8, 13; 11-3

(HUD-BLM Contract) at § C.5.2.3 (Property Maintenance).          The

HUD-BLM Contract defines “Ready to Show Condition” to mean:

“Snow must be removed from driveways, walkways and porches.”

Doc. no. 11-3 at § C.2.2 (Definitions).       The HUD-BLM Contract

                                   7
      Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 8 of 15



also provides that: “The Contractor shall take proper health and

safety precautions to protect . . . the public . . . .          The

Contractor is responsible for any and all injuries/damages to

persons and/or property resulting from the Contractor’s

performance under this contract.”      Id. at § H.7 (Additional

Responsibilities).

    In sum, there is nothing in the contract that suggests that

the United States controlled the detailed physical performance

of the HUD-BLM contract or supervised the day-to-day operations

of BLM.   See Orleans, 425 U.S. at 814.      In every respect, BLM

qualifies as an independent contractor.       Other courts

considering similar claims based on similar facts have also

reached this conclusion.    See e.g., Larsen v. Empresas El

Yunque, Inc., 812 F.2d 14, 16 (1st Cir. 1986) (holding that the

independent contractor defense applied where responsible party

ran the “day-to-day operation of [a] restaurant” that was

located on premises “owned and controlled by the United

States”); Lopez v. United States, No. 1:15-CV-9695-GHW, 2016 WL

7156773, at *6 (S.D.N.Y. Dec. 7, 2016) (holding plaintiff could

not bring a claim against United States after she slipped and

fell on government property because government had not retained

power to control the day-to-day physical performance of the

contractor’s work); Smith v. Steffens, 429 F. Supp. 2d 719, 721

(E.D. Pa. 2006) (concluding United States could not be held

                                   8
         Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 9 of 15



liable for failure of a maintenance contractor to discover and

correct a dangerous condition at a HUD-owned property); Harris

v. United States, 424 F. Supp. 627, 629 (D. Mass. 1976) (holding

the independent contractor exception of the FTCA meant HUD, as

property owner, could not be held responsible for the negligent

acts of its maintenance contractor).         Because BLM is an

independent contractor, the government is immune from Redford’s

premises liability claim.



     2. Discretionary Function Exception

     Although Redford’s complaint does not assert a negligent

supervision claim, he appears to argue in his objection that the

United States is liable under a negligent supervision theory.3

The United States counters that—even if properly asserted—

Redford’s negligent supervision theory cannot save his claim

because it fails under the discretionary function exception to

the FTCA.




     3 The court will assume for purposes of this order that the
facts in Redford’s pleadings make out a plausible negligent
supervision claim and that such a claim would be actionable
under the FTCA—a matter on which the court does not opine. See
Bolduc. v. United States, 402 F.3d 50, 60 (1st Cir. 2005)
(assuming without deciding that the government could be held
liable under a negligent supervision claim but dismissing under
the discretionary function exception).


                                      9
      Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 10 of 15



    Under the discretionary function exception, the United

States does not waive sovereign immunity for any tort that

arises from “the exercise or performance or the failure to

exercise or perform a discretionary function or duty ... whether

or not the discretion involved be abused.”        Gordo-Gonzalez, 873

F.3d at 36.      Courts follow a “familiar analytic framework in

determining whether Congress intended to shield particular

conduct from liability under this exception.”         Id.   The court

first must identify the conduct giving rise to the claim.              Id.

Second, the court must determine whether that conduct “can

fairly be characterized as discretionary.”        Id.   Finally, the

court must determine “whether the exercise of discerned

discretion is susceptible to policy-related judgments.”          Id.

(internal quotation marks omitted).       The discretionary function

exception strips the court of subject-matter jurisdiction “only

if the challenged conduct is both discretionary and policy-

driven.”   Id.

    Thus, the court must first identify the conduct giving rise

to the claim.      This is a difficult task as Redford’s complaint

includes no facts or argument regarding the United States’

supervision of BLM.      However, Redford’s objection and surreply

identifies the government conduct at issue as HUD’s purported

failure to enforce a bi-weekly reporting requirement in the HUD-

BLM contract.     Although a plaintiff cannot amend a complaint

                                   10
         Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 11 of 15



through matters raised only in an objection, see Cass v. Airgas

USA, LLC, No. 17-CV-313-JD, 2018 WL 3682491, at *8 n.8 (D.N.H.

Aug. 2, 2018), the court will consider whether the government’s

conduct falls within the discretionary function exception for

the sake of argument and efficiency.

    The court must consider whether “challenged conduct can

fairly be said to be discretionary.”          Gordo-Gonzalez, 873 F.3d

at 36.     “In carving out the discretionary function exception,

Congress wanted to prevent courts from second-guessing

legislative and administrative decisionmaking.”            Fothergill v.

United States, 566 F.3d 248, 253 (1st Cir. 2009).            Therefore,

the next step of the discretionary function exception analysis

requires the court to determine “whether the identified conduct

involves a matter that the political branches have left to the

actor's choice.”       Id.

    Redford argues that compliance with a property maintenance

contract provision is not a discretionary function.             However, he

points to no federal statute, regulation, or policy that

obligated HUD to require property management contractors to

inspect properties, let alone on a bi-weekly basis.             Redford

also does not identify any federal statute, regulation, or

policy that required HUD to take ongoing action to ensure that

its contractors continually complied with contractual reporting

terms.     Cf. Sheridan v. United States, 487 U.S. 392, 401 (1988)

                                      11
       Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 12 of 15



(concluding that where naval hospital had specific regulations

prohibiting possession of firearms and requiring all personnel

to report presence of firearms, United States could be held

liable under FTCA when officers encountered armed man and failed

to report him).    In the absence of such authority, the court

concludes that the challenged conduct is discretionary.           See

Gordo-Gonzalez, 873 F.3d at 36 (finding challenged conduct

discretionary when plaintiff pointed to no federal statute,

regulation, or policy that dictated government was required to

take specific action).

      Finally, the court must consider whether the discretionary

conduct was grounded in policy.       See Bolduc, 402 F.3d at 62.

“On that issue, the government benefits from the presumption

that a supervisor's discretionary acts are grounded in policy.”

Id.   Plaintiff bears the burden to “rebut this presumption and

demonstrate that particular discretionary conduct is not

susceptible to policy-related judgments.”         Id.   Here, Redford

has wholly failed to carry his burden to show the discretionary

conduct at issue is not susceptible to policy-related judgment;

he makes no argument on this issue.        The First Circuit has

consistently held that supervisory conduct is inherently

discretionary because “inherent” to the “performance of

supervisory tasks are considerations of policy, a balancing of

competing interests, and careful decision making regarding the

                                    12
      Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 13 of 15



level of micro-management of one's subordinates.”         Gordo-

Gonzalez, 873 F.3d at 37; see also Attallah v. United States,

955 F.2d 776, 784 (1st Cir. 1992) (observing that “how, and to

what extent [an agency] supervises its employees certainly

involves a degree of discretion and policy considerations of the

kind that Congress sought to protect through the discretionary

function exception”).    On this record, the court concludes HUD’s

discretionary conduct was grounded in policy.

    If a plaintiff does not plead sufficient facts to show that

“the challenged conduct did not involve a discretionary

function, the plaintiff cannot lay claim to the FTCA’s waiver of

sovereign immunity.”    Gordo-Gonzalez, 873 F.3d at 37.        Here,

Redford’s allegations fail to establish that HUD’s supervision

of BLM involved anything other than a discretionary function.

    Accordingly, the court concludes that Redford has failed to

meet his burden of establishing that the court has subject

matter jurisdiction over his claim against the United States.



    3. The Remaining State Law Claims

    The court now considers, as it must, whether it has

subject-matter jurisdiction over the remaining claims.          See

McCulloch v. Velez, 364 F.3d 1, 5 (1st Cir. 2004) (“It is black-

letter law that a federal court has an obligation to inquire sua

sponte into its own subject matter jurisdiction.”).          Redford’s

                                   13
      Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 14 of 15



claims against the remaining defendants were brought pursuant to

the court’s supplemental jurisdiction.       See 28 U.S.C. § 1367.

But, “[w]hen a district court does not have subject-matter

jurisdiction over federal claims, it cannot exercise

supplemental jurisdiction over any state claims under 28 U.S.C.

§ 1367.”   Mains v. Citibank, N.A., 852 F.3d 669, 679 (7th Cir.

2017); see also Cohen v. Postal Holdings, LLC, 873 F.3d 394, 399

(2d Cir. 2017) (same).     The court does not have subject-matter

jurisdiction over Redford’s federal claim against the United

States.    Therefore, it appears as though the court cannot

exercise supplemental jurisdiction over Redford’s remaining

claims.    However, since plaintiff has had no opportunity to

address the existence of subject matter jurisdiction over the

state law claims, the court will hold in abeyance its ruling on

the question of whether it has subject matter jurisdiction over

the supplemental state claims to give plaintiff an opportunity

to respond.    To that end, plaintiff shall, on or before August

24, 2020, show cause why the court should not dismiss the entire

case for lack of subject matter jurisdiction over the remaining

state law claims.




                                   14
      Case 1:19-cv-01152-LM Document 50 Filed 08/10/20 Page 15 of 15



                               CONCLUSION

    For the foregoing reasons, the United States’ motion to

dismiss (doc. no. 11) is granted.

    SO ORDERED.


                                  __________________________
                                  Landya McCafferty
                                  United States District Judge

August 10, 2020

cc: Counsel of Record.




                                   15
